Citation Nr: 1536924	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-41 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected hammertoes of the feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2010.  A Statement of the Case (SOC) was issued in September 2010, and the Veteran perfected his appeal with the filing of a Substantive Appeal in October 2010. 

In August 2012, the Veteran presented testimony at a Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A transcript of that hearing is of record.

In September 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless, electronic record.


FINDING OF FACT

The Veteran's right knee disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by his service-connected hammertoes of the feet.



CONCLUSION OF LAW

Service connection for a right knee disorder, to include as secondary to service-connected hammertoes of the feet, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's electronic record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in June 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter provided the requirements for establishing secondary service connection.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The RO has requested all private treatment records identified by the Veteran although not all of the evidence was obtained.  In this regard, the file contains an April 2012 formal finding of unavailability of 1968 clinical records from the Fitzsimmons Army Hospital in Denver, Colorado.  Available records from Allina Hospital and Woodwinds Health Center are on file; March 2011 correspondence from those sources indicates that no additional records could be found.  In March 2011, St. John's Hospital indicated that there were no records of knee surgery for the period extending from 1999 to 2001.  The following month, the University of Minnesota Medical Center also responded that there were no records available from 1972.  The Veteran was advised of the unavailability of this evidence in March 2011 and April 2012.  The record does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in July 2009 and November 2014, the results of which have been included in the electronic record for review.  The examinations involved reviews of the pertinent evidence in the record, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in August 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the AVLJ specifically noted the issue as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The AVLJ and representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., a nexus between the Veteran's current right knee disorder and his active military service or service-connected hammertoes of the feet).  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.   Moreover, the Board remanded the case in September 2014 so that additional medical evidence could be obtained, to include a nexus opinion.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its September 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination and medical opinion, which was done in November 2014.  The remand also included obtaining the Veteran's recent VA treatment records, which were obtained and associated with his electronic record.  Finally, the remand included readjudicating the claim, which was accomplished in the January 2015 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a right knee disorder, to include as secondary to service-connected hammertoes of the feet.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  A VA examination of the joints was conducted in July 2009.  At that time, it was concluded that there was no evidence of a pathologic right knee condition and accordingly, no opinion regarding service incurrence or a secondary relationship to service-connected hammertoes was provided.  However, the report reflects that X-ray films of the right knee revealed minimal degenerative changes, suggesting that current pathology may actually have been shown.  Accordingly, the Board remanded the Veteran's claim for another VA examination to be scheduled.  On VA examination in November 2014, the Veteran was diagnosed with degenerative arthritis of the right knee.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's right knee.  At his July 1969 military separation examination, his right knee was normal.  The Veteran's active military service ended in July 1969.   Moreover, importantly, at his August 2012 Board hearing, the Veteran testified that he did not experience any knee injury during service.  

The first post-service relevant complaint of a right knee disorder was in a June 2003 private outpatient treatment record, which documented that the Veteran had a past medical history of arthritis of the right knee.  At that time, the Veteran did not report that his arthritis of the right knee had been present since his active military service.  Again, the Veteran's active duty ended in July 1969.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, following a review of the Veteran's electronic record and a physical examination of the Veteran, the November 2014 VA examiner determined that the Veteran's current right knee disorder is less likely as not (50 percent or greater probability) caused by service factors.  The examiner reasoned that there was no right knee injury in the Veteran's STRs and no right knee documented care proximal to the service discharge.  The examiner pointed out that there was no documented gait anomaly in the Veteran's STRs, nor proximal to the service discharge.  The examiner added that the examination findings of osteoarthritis (minimal) of the right knee could be accounted for by the Veteran's age alone.

The VA examiner clearly reviewed the pertinent evidence in the claims folder.  The examiner provided a medical opinion that is supported by and consistent with the evidence of record.  The examiner provided an alternate etiology for the current right knee disorder - namely, the Veteran's age.  There is no positive evidence to the contrary of this opinion in the record.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for a right knee disorder on a direct basis is not warranted.

The Board has considered the Veteran's arguments and his sister's lay statements and hearing testimony in support of the Veteran's claim.  The Board acknowledges that the Veteran and his sister are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

In the instant, the Veteran and his sister are competent to report that the Veteran currently has right knee problems.  However, they have not provided any lay evidence concerning any disease or injury to the right knee in service; nor have they indicated that the Veteran's symptoms have continued since service.  Rather, both have indicated that his right knee disability is proximately due to his service-connected hammertoes and that his right knee pain began after he had surgery on his feet. 

The Veteran's claim also cannot be granted based upon a theory of continuity of symptomatology since his active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the record is dated from June 2003, over 30 years after the Veteran's military separation in 1969.  Further, the STRs do not show that the Veteran developed chronic arthritis of the right knee during his active military service.  The STRs do not document any complaints of or treatment for the Veteran's right knee, or any injuries to the right knee.  When the Veteran was first treated post-service in 2003, he reported a past medical history of arthritis to his right knee, but did not indicate that his right knee disorder had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the right knee.  As stated above, the earliest post-service medical treatment records are dated from 2003, and the Veteran was separated from the active duty in 1969.  No diagnosis of arthritis of the right knee was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran also seeks service connection for a right knee disorder, as secondary to his already service-connected hammertoes of the feet.  Specifically, the Veteran asserts that his current right knee disorder was caused by an altered gait from his service-connected hammertoes of the feet.

As noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, as stated above, a current diagnosis has been established, and the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for hammertoes of the feet.  The Veteran has satisfied the second element of secondary service connection.

As noted above, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  In this regard, there are positive and negative medical nexus opinions of record.  

In this regard, the Veteran's treating private physician submitted a medical opinion in July 2010.  The physician stated that he had treated the Veteran for the past two years for his feet and knee problems.  The physician described the Veteran's reported medical history.  Specifically, the Veteran told the physician that in the mid 1960s, he had a worsening of his pre-existing feet problems during his active military service because he was unable to wear the appropriate footwear to keep his foot problems under control.  The Veteran stated that, as a result of the old foot problems, he had difficulties with his gait.  It was not a normal gait and ultimately developed problems in his right knee within the next few years after his 1970 foot surgery.  The physician determined that the Veteran's right knee experienced a pain "probably related to the abnormality of his gait."  The physician found that the degenerative changes in the Veteran's right knee "could very well have originated from his foot problems back in the 1960s when he was in military service."   However, the physician stated by lacking those old records, there was "of course no way to absolutely prove a relationship between these issues, but certainly the possibility is there as there was a history of progressive problems" with the Veteran's right knee relative to gait disturbance, which occurred after the foot problems of the late 1960s and early 1970s.  The physician did not review the Veteran's VA electronic record or medical records.

In contrast, following a review of the Veteran's record and a physical examination of the Veteran, the November 2014 VA examiner determined that the Veteran's current right knee disorder was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected hammertoes of the feet, to include service factors.  The examiner also found that the Veteran's current right knee disorder was less likely as not (50 percent or greater probability) aggravated beyond its natural progression by the service-connected hammertoes of the feet, to include service factors.  The examiner reasoned that there was no documented gait anomaly in the Veteran's STRs, nor proximal to the service discharge.  The examiner added that the examination findings of osteoarthritis (minimal) of the right knee could be accounted for by the Veteran's age alone.

The Board finds the negative evidence outweighs the positive on the issue of secondary service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiner provided a detailed explanation as to why the Veteran's right knee disorder is not related to his service-connected hammertoes of the feet and reviewed the Veteran's electronic record, the Board finds the probative value of the VA examination report is greater than the cursory conclusions of the private physician.  

The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder.  Additionally, with regard to the private statement, in which the private physician opined that the Veteran's current right knee disorder "could," "probably," and "possibility," the Board finds that by interjecting "could," "probably," and "possibility," the physician's statement is not definitive regarding the causal connection between the Veteran's current right knee disorder and his service-connected hammertoes of the feet.  Unfortunately, this opinion was couched in speculative terms rather than definitive or specific.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  As such, this opinion is not adequate to support a grant of service connection. 

Moreover, the physician's statement also relies solely on the medical history as related by the Veteran and did not include a review of the Veteran's electronic record, to include his STRs and medical records.  Due to a lack of review of the pertinent records, the private physician was unable to consider the entire medical history of complaints and treatment the Veteran had received for his right knee and feet since his service discharge.  Specifically, the physician states that by "[l]acking those old records there is of course no way to absolutely prove a relationship between these issues."  The statement cannot be considered as competent medical evidence of an etiological relationship between the Veteran's current right knee disorder and his service-connected hammertoes of the feet.  Thus, the Board finds the private medical opinion to be of low probative value, and finds the VA medical opinion to be of greater weight in determining the etiology of the current right knee disorder.

As the evidence is not in equipoise, secondary service connection is not warranted.  Here, the VA examiner, who conducted the November 2014 VA examination and authored the accompanying report, accurately and thoroughly characterized the pertinent evidence of record and conducted a comprehensive examination of the Veteran's right knee disorder.  The VA examiner's report of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  The examiner provided an alternate etiology for the current right knee disorder - namely, the Veteran's age.  There is no basis on which to find that the VA medical opinion is incomplete or insufficient in any way.

The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis for a right knee disorder is not warranted.

Further although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's current right knee disorder was caused or aggravated by his service-connected hammertoes of the feet) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As lay people, it is not shown that the Veteran or his sister possess the medical expertise to provide such an opinion.  No competent medical opinions linking the Veteran's right knee disorder to his service-connected hammertoes of the feet have been presented.  The VA examiner considered the lay assertions in forming their medical opinion, but ultimately found that the Veteran's current right knee disorder was not related to his service-connected hammertoes of the feet.  As such, the lay statements by the Veteran and his sister are outweighed by the more probative medical evidence of record.  As previously stated, the medical evidence of record weighs against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected hammertoes of the feet, is not warranted.


ORDER

The claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected hammertoes of the feet, is denied.



____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


